Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/28/2018, has been accepted for examination.  

Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious determining, according to a gray scale value of the detection point and gray scale values of the at least two comparison points, whether the detection point is a defect on the display panel, so as to detect a first defect and a second defect of the display substrate, the second defect comprising a pixel defect and a defected separation cell; and determining the defected separation cell according to the first defect and the second defect. in combination with the rest of the limitations of the claim. Claims 2-8 are allowable by virtue of their dependency.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a defect detection module configured to determine, according to a gray scale value of the detection point and gray scale values of the at least two comparison points, whether the detection point is a defect on the display panel so as to detect a first defect and a second defect of the display substrate, wherein the first defect comprises a normal separation cell and a pixel defect and the second defect 
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious determining that the detection point belongs to the first set, and wherein whether the detection point belongs to the second set is determined by the following steps: obtaining a second standard value according to the gray scale value of the detection point and the gray scale values of the plurality of second comparison points; and if an absolute value of the difference between the gray scale value of the detection point and the second standard value is greater than a second threshold value, determining that the detection point belongs to the second set, in combination with the rest of the limitations of the claim. Claims 18-20 are allowable by virtue of their /its dependency. 
The closest prior art reference of Otaki et al. (2018/0024075 A1) and/or Adler et al. (2002/0161534 A1) discloses method and apparatus for inspecting a substrate. 
However, Otaki and/or Adler fail to disclose, teach or suggest determining that the detection point belongs to the first set, and wherein whether the detection point belongs to the second set is determined by the following steps: obtaining a second standard value according to the gray scale value of the detection point and the gray scale values of the plurality of second comparison points; and if an absolute value of the difference between the gray scale value of the detection point and the second standard value is greater than a second threshold value, determining that the detection point belongs to the second set, as claimed and as specified in the present application specification. 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art  detection method of a display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886